Citation Nr: 1740735	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO. 10-28 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) with a depressive disorder in excess of 30 percent prior to February 16, 2017, and in excess of 50 percent from February 16, 2017.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968. His military awards and decorations include the Vietnam Service Medal with Four Bronze Service Stars, the Purple Heart Medal, and the Combat Infantry Badge.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The matter was first remanded by the Board in February 2014 to obtain a VA examination to evaluate the Veteran's diagnosed PTSD. In May 2016, the Board again remanded the matter for a new VA examination after finding conflicting medical evidence, but he did not present to the scheduled VA examination. In January 2017, the Board remanded the matter to afford him another opportunity to appear for the examination. That has been accomplished, and the case has been returned for further appellate consideration. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

FINDINGS OF FACT

1. Prior to June 17, 2013, the Veteran's PTSD with a depressive disorder has been primarily characterized by: appropriate appearance with adequate hygiene; normal speech; abstract thinking within normal limits; good judgment; ability to perform activities of daily living; including maintenance of minimal personal hygiene; irritability and temper control problems; anxiety; sleep disturbance; lack of energy; poor concentration; normal to depressed affect; depressed mood; intact memory; nightmares; distressing recollections; avoidance of thoughts, feelings, activities, conversations, places, or people associated with or arouse recollections of trauma; feelings of detachment or estrangement from others; and no suicidal ideations; homicidal ideations, or hallucinations.

2. From June 17, 2013, the Veteran's PTSD with a depressive disorder has been primarily characterized by: appropriate appearance and good hygiene; normal speech; abstract thinking within normal limits; good judgment; ability to perform activities of daily living, including maintenance of minimal personal hygiene; severe anger problems; irritability and angry outbursts with verbal or physical aggression; poor concentration; restricted or depressed affect; depressed mood; anxiety; chronic sleep impairment; minor to mild memory loss; nightmares; distressing recollections; disturbance of motivation and mood; lack of motivation; feelings of detachment or estrangement from others; isolation; avoidance of thoughts, feelings, activities, conversations, places, or people associated with or arouse recollections of trauma; hypervigilance; exaggerated startle response; and no suicidal ideations, homicidal ideations, or hallucinations.


CONCLUSIONS OF LAW

1. The criteria for an initial rating greater than 30 percent for PTSD with a depressive disorder prior to June 17, 2013, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.126, 4.130, Part 4, Diagnostic Code 9411, 9434 (2016).

2. The criteria for an initial rating of 70 percent, but no higher, for PTSD with a depressive disorder from June 17, 2013 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.126, 4.130, Part 4, Diagnostic Code 9411, 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

This appeal arises from an initial grant of service connection and assignment of a disability rating. When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required. Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112  (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 
38 C.F.R. § 3.159 (c)(3)). 

With regard to the duty to assist, the Veteran's pertinent post-service treatment records have been secured. Pursuant to the Board's January 2017 remand, the RO afforded the Veteran another opportunity to appear for a VA examination. The examination report of record indicates that the Veteran presented to the examination, and a psychiatric examination was performed without issue. The examination was performed by a qualified medical professional and was predicated on a full reading of all available records. The examiner also provided a detailed rationale for the findings rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining relevant records and a VA examination, has been met. 38 C.F.R. § 3.159(c)(4) (2016).

Legal Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016). 

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person. See Jandreau, 492 F.3d 1372. Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Service connection for PTSD was granted by the RO in a June 2009 rating decision. A 10 percent initial disability rating was awarded. In June 2010, the RO issued a rating decision granting an initial disability rating of 30 percent effective for the entire appeal period. Most recently, in a May 2017 rating decision, the RO granted an initial rating of 50 percent effective February 16, 2017. The Veteran contends that his PTSD is more disabling than currently evaluated.

Under the General Rating Formula for mental disorders, a 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships. Id. 

Finally, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. The United States Court of Appeals for the Federal Circuit has embraced the Court's interpretation of the criteria for rating psychiatric disabilities as set out in Mauerhan. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  
Review of the medical record reveals that the Veteran presented to a VA psychiatry clinic in December 2007. See December 2007 VA psychiatry outpatient note. The Veteran reported poor motivation to complete chores around the house and that he sits around on the couch every day. Id. He also noted that, when things do not go perfect, he will become upset and angry, though he does not engage in verbal or physical aggression. Id. The Veteran also reported experiencing depressed mood for a number of years. Id. The Veteran further stated that he experiences dreams that wake him up at night with cold sweats. Id. He also stated that he went Christmas shopping the day before and could only remember one out of the three items he purchased. Id. A mental status examination revealed that the Veteran was neatly dressed, adequately groomed, and pleasant. The Veteran's speech was normal and his affect was depressed. He described his mood as "not good." Id. He also denied having suicidal ideations, homicidal ideations, or hallucinations. Id. His memory was found to be intact and his judgment was noted as good. 

The Veteran returned to the VA psychiatry clinic in January 2008. See January 2008 VA psychiatry outpatient note. The Veteran reported low energy and difficulties with sleep and high anxiety, though the psychiatrist noted that it was not clear whether they were attributed to a psychiatric symptom or the Veteran's unrelated sleep apnea. Id. A mental status examination revealed normal speech, euthymic affect, intact memory, good judgment, and no suicidal ideations, homicidal ideations, or hallucinations. The Veteran was diagnosed with PTSD. Subsequent mental status examinations revealed similar findings. See March 2008 psychiatry outpatient note; April 2008 psychiatry outpatient note.

A VA examination regarding the Veteran's PTSD with depressive disorder took place in April 2009. See April 2009 Compensation and Pension Note. The Veteran reported isolation, poor sleep, low energy, poor attention and concentration, feelings helplessness and hopelessness, past suicidal ideations, and crying spells. Id. A mental status examination revealed that the Veteran was clean and neatly groomed and had normal speech, affect, judgment, and memory. In addition, the Veteran was reportedly able to minimum personal hygiene and had no problems with activities of daily living. The Veteran also denied suicidal ideations, homicidal ideations, or hallucinations. Id.  
The Veteran reported an increase in depressive and anxiety symptoms in July 2009. See July 2009 VA mental health program individual note. Specifically, the Veteran stated that he experienced sad mood, poor sleep, and fatigue during the day, but denied suicidal ideations, homicidal ideations, or hallucinations. Id. He was diagnosed with major depressive disorder and PTSD.

In October 2009, the Veteran presented to a VA mental health clinic. See October 2009 VA mental health counseling note. According to a mental status examination, the Veteran appeared sad, but was appropriately groomed with adequate hygiene. His speech and judgment were also normal. In addition, the Veteran denied any suicidal or homicidal ideations or hallucinations. Id. Subsequent examinations revealed similar findings. See May 2010, October 2010, November 2010, December 2010, January 2011, and February 2011 VA mental health counseling notes.

The Veteran again presented to the mental health clinic in February 2012. See February 2012 mental health outpatient note. He reported that he awakens every hour while sleeping and occasionally wakes up sweaty and shaky. Id. He also stated that he experiencing nightmares "almost daily." Id. A mental status examination revealed that his affect was anxious and his speech and judgment were normal. In addition, the Veteran's memory was found to be grossly intact. The Veteran denied suicidal ideations, homicidal ideations, or hallucinations. Id. In a subsequent visit, the Veteran reported chronic suicidal thoughts, but without plan or intention. See April 2012 mental health outpatient note; see also January 2012 and April 2013 VA psychiatry outpatient note. 

According to a June 17, 2013, neuropsychology note, the Veteran reported experiencing significantly depressed mood. See June 2013 VA neuropsychology consultation note. He also reported having no energy or motivation and feeling helpless, restless, fidgety, and anxiety. Id. In addition, the Veteran reported nightmares, very restless sleep, and less enthusiasm for aspects of life he used to enjoy. Id. He also stated that he experienced so much irritability, temper control problems, and stress that he becomes confused and "does not know where he is at or why he is there." Id. The Veteran denied having suicidal ideations. Id. The mental health professional noted that the Veteran's speech was normal and that his affect was depressed. He also noted that the Veteran was anxious at the beginning of the evaluation and constantly fidgeted throughout. Further, he noted that the Veteran's day-to-day memory problems appear to reflect poor attention to task distractibility and confusion most likely secondary to his depression, PTSD, and other anxiety symptoms such as worry, mental preoccupation, and fidgetiness. The examiner described the Veteran's PTSD and depression as severe. See also July 2013 VA psychiatry outpatient note. 

A VA examination evaluating the severity of the Veteran's PTSD with depressive disorder was performed on August 8, 2013. See August 8, 2013, Review PTSD Disability Benefits Questionnaire. The Veteran reported that he has been married twice and that his wife's health problems and anger outbursts were the major stressors that caused his previous marriage to fail and that affect his current marriage. Id. He also stated that he hates crowds, has issues with lack of trust, becomes agitated easily, and does not have friends who visit him. Id. In his report, the examiner noted recurrent and distressing recollections and dreams, intense psychological distress and exposure to internal or external cues, avoidance, and inability to recall important aspects of trauma. Id. In addition, the examiner noted that the Veteran reported feelings of detachment or estrangement from others, markedly diminished interest or participation in significant activities, and difficulty falling or staying asleep. Id. The examiner further noted that the Veteran exhibited restricted range of affect, irritability or outbursts of anger, depressed mood, hypervigilance, anxiety, and mild memory loss. Finally, the examiner determined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking, and/or mood due to severe anger problems, poor concentration and lack of proper communication with his wife, which creates a lot of frustration. See also December 2013 VA psychiatry outpatient note.

In March 2014, the Veteran underwent an additional VA examination regarding his PTSD with depressive disorder. See March 2014 Review PTSD Disability Benefits Questionnaire. According to the examiner, the Veteran reported having intrusive thoughts once a week and unpleasant dreams every night. Id. The Veteran also reported avoiding thoughts and feelings once every 6 months and avoiding people, places, or situations once a month. Id. A mental status examination revealed that the Veteran was clean and neatly groomed. His speech was normal and he did not have any difficulty understanding complex commands. In addition, the Veteran's memory, attention, and concentration were within normal limits. He did not exhibit grossly inappropriate behavior. Further, the Veteran's judgment was fair and his ability to engage in abstract reasoning was within normal limits. The Veteran denied having suicidal ideations, homicidal ideations, or hallucinations. Id. His mental disorder reportedly did not impact his activities of daily living. In his report, the examiner determined that the Veteran's presentation was significantly impacted by his willful feigning or exaggeration of psychiatric symptoms. According to the examiner, the veteran was administered multiple objective psychological assessments to assist in diagnostic clarification. The examiner stated that results of these assessments indicated the Veteran has a strong tendency to feign/exaggerate or malinger psychopathology. He concluded that the Veteran did not have a current diagnosis of PTSD.

The Veteran reported ongoing anxiety in an August 2014 psychiatry visit. See August 2014 VA psychiatry outpatient note. A mental status examination noted that the Veteran was adequately groomed. The Veteran's speech was also normal and his judgment was intact. The Veteran denied having suicidal ideations, homicidal ideations, or hallucinations. Id. Subsequent examinations revealed similar findings. See September 2014, November 2014, January 2015, and June 2015 VA psychiatry outpatient notes.

In July 2015, the Veteran presented to a VA neurology clinic. See July 2015 VA neurology follow-up clinic note. According to the neurologist, the Veteran reported that "sometimes he feels like he may have visual hallucinations peripheral vision flashes), but no formed objects." Id. The neurologist noted that such hallucinations were not typically associated with the medications the Veteran took for his Parkinson's disease, but he could not state definitively whether there was a correlation. Id.

A September 2015 psychiatry note reported that the Veteran stated he felt more depressed. See September 2015 VA psychiatry outpatient note. Specifically, the Veteran stated that he struggles with motivation and "[sits] around and [does] a whole lot of nothing." Id. A mental status examination revealed a depressed affect. It also revealed normal speech with no evidence of psychotic thought form or content. In addition, his memory and judgment were intact. The Veteran denied having suicidal ideations, homicidal ideations, or hallucinations. See also December 2015 VA psychiatry outpatient note.

The Veteran indicated in a February 2016 neurology follow-up that he had only minor memory issues, including losing things around the house. See February 2016 VA neurology follow-up clinic note. He presented to the psychiatry clinic in March, 2016, and reported that his mood was "okay." See March 2016 VA psychiatry outpatient note. A mental status examination found that his affect was congruent with mood. His speech exhibited no evidence of psychotic thought form or content. In addition, his memory appeared grossly intact. He denied having suicidal ideations, homicidal ideations, or hallucinations. Id.; see also June 2016 VA psychiatry outpatient note. 

In September 2016, the Veteran returned to the VA psychiatry clinic, where he described some decline in his mood over the past several months. See September 2016 VA psychiatry outpatient note. Specifically, he identified his wife's medical condition, his medical issues, and his chronic PTSD symptoms as affecting his mood. Id. He also noted chronic sleep issues, dysphoric mood, decreased energy, and problems with concentration. Id. A mental status examination revealed that the Veteran was groomed appropriately; his speech was found to be normal; and his mood dysphoric with congruent affect. His judgment was found to be intact. The Veteran denied having suicidal ideations, homicidal ideations, or hallucinations. Id. Subsequent examinations revealed similar findings. See October 2016 VA psychiatry outpatient note; November 2016 VA psychology note. 

The Veteran reported in a January 2017 psychiatry visit that he was "doing much better." See January 2017 VA psychiatry outpatient note. He reported that he was now having more good days than adequate. In addition, he stated that his sleep was adequate, though he falls asleep several hours after taking his medication. A mental status examination revealed that the Veteran was groomed appropriately and that his speech was normal. His mood was found to be euthymic with congruent affect. His energy level and concentration were also found to be within normal limits. The Veteran denied having suicidal ideations, homicidal ideations, or hallucinations. Id.; see also February 2017 VA psychiatry outpatient note. 

Most recently, the Veteran underwent a VA examination in February 2017. See February 2017 Compensation and Pension Examination Note. In his report, the examiner noted an exacerbation of the Veteran's PTSD and depressive symptoms likely due to his Parkinson's condition and the worsening health of his wife. The Veteran reported continuing to struggle with managing his combat experiences, especially in the evening. With respect to the Veteran's PTSD symptoms, the examiner noted frequent recurring recollections, distressing dreams, impaired sleep, psychological distress, physiological reactivity, avoidance behaviors, diminished interest, feeling detached, irritability/anger, concentration, hypervigilance, and increased startle response. With respect to the Veteran's depression symptoms, the examiner noted isolation, loss of interest, depressed mood, low energy, poor sleep, poor attention and concentration, g uilt or shame, and feelings helpless and hopelessness. The examiner determined that the Veteran was occupationally and socially impaired with reduced reliability and productivity attributable to PTSD and depression. In addition, the examiner found that the Veteran's ability to respond appropriately to coworkers, supervisors, or the general public was moderately impaired. The examiner also found that the Veteran's ability to sustain concentration to task persistence and pace as well as his ability to respond appropriately to changes in the work setting were mildly impaired. However, his ability to understand and follow instructions as well as sustain concentration to perform simple tasks was found to not be impaired. 

In addition, the Veteran reported symptoms of avoidance, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, persistent inability to experience positive emotions, irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, hypervigilance, exaggerated startle response, problems with concentration, sleep disturbance, depressed mood, anxiety, and mild memory loss. Id. A mental status examination revealed that the Veteran was appropriately groomed with good hygiene and had an appropriate affect and speech. He denied having suicidal ideations, homicidal ideations, or hallucinations. The examiner noted that there was no evidence to suggest difficulty with attention and concentration during the evaluation. The Veteran's judgment was found to be good and no overt hypervigilance or startle response was noted. His abstract reasoning and memory were also found to be within normal limits. Further, his mental condition was found to not compromise his ability to complete all activities of daily living without assistance, such as feeding, grooming, bathing, walking, etc. The Veteran also reported no problems with instrumental activities of daily living, such as managing finances, shopping, handling transportation (driving or navigating public transit), managing medications and/or housework and basic home maintenance. Finally, the examiner noted attentionally-based memory errors impacting the efficiency of the Veteran's functional memory. 

Upon review of the record, the Board finds, first, that the criteria for an initial rating in excess of 30 percent for PTSD with depressive disorder have not been met prior to June 17, 2013. The Veteran's VA treatment records prior to June 17, 2013, indicate that the Veteran experienced depressed mood, depressed affect, poor motivation, low energy, nightmares, difficulty sleeping, and anxiety due to his PTSD with depressive disorder. See December 2007 and January 2008 VA psychiatry outpatient notes. The April 2009 VA examination noted reports of isolation, feelings of hopelessness and helplessness, poor attention and concentration, past suicidal ideations, and crying spells. See April 2009 Compensation and Pension Note. The February 2012 mental health outpatient note stated that the Veteran experienced nightmares "almost daily" and waking up every hour while sleeping, occasionally sweating and shaking. See February 2012 mental health outpatient note. However, these symptoms are already contemplated by the current 30 percent rating and lower ratings for mental disorders. 38 C.F.R. § 4.130, Part 4, Diagnostic Code 9411, 9434. The treatment records indicate that the Veteran denied having any active suicidal ideations, homicidal ideations, or hallucinations prior to June 17, 2013. In addition, his speech was found to be normal, and his appearance and hygiene appropriate. His memory and judgment were also found to be intact. A flattened affect or panic attacks more than once a week were not noted. Further, the Veteran reportedly had no problems with activities of daily living. Therefore, a disability rating in excess of 30 percent for the Veteran's PTSD with depressive disorder prior to June 17, 2013, is unwarranted.

In contrast, the Board finds that criteria for an initial rating of 70 percent for PTSD with depressive disorder have been met from June 17, 2013. On June 17, 2013, the Veteran reported in a neuropsychology consultation that he experienced so much irritability, temper control problems, and stress that he becomes confused and "does not know where he is at or why he is there." See June 2013 VA neuropsychology consultation note. The consultation note reported that the Veteran was anxious at the beginning of the evaluation and constantly fidgeted throughout. Further, it noted day-to-day memory problems most likely secondary to severe depression, PTSD, and other anxiety symptoms such as worry, mental preoccupation, and fidgetiness. The August 2013 VA examination also noted reports of anger outbursts that caused marital discord. The examiner determined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking, and/or mood due to severe anger problems, poor concentration and lack of proper communication with his wife. See August 2013 Review PTSD Disability Benefits Questionnaire. While the Veteran later reported an improvement in his mood and his sleep, the February 2017 VA examination also noted reports of "irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects." See February 2017 Compensation and Pension Examination Note. Occupational and social impairment due to unprovoked irritability with periods of violence and difficulty in adapting to stressful circumstances corresponds to a 70 percent disability rating. Accordingly, a 70 percent disability rating for the Veteran's PTSD with depressive disorder from June 17, 2013, is warranted.

Simultaneously, however, the Board finds that the criteria for an initial rating in excess of 70 percent for PTSD with depressive disorder from June 17, 2013, have not been met. As stated above, the Veteran's other reported PTSD and depression symptoms are already contemplated by the rating criteria. Moreover, the Veteran denied suicidal ideations, homicidal ideations, and hallucinations. While the August 2013 VA examination report noted suicidal ideation, no details of the examiner's finding were given, and the medical evidence of record does not attribute to the Veteran any reports of active suicidal ideations. In addition, while the July 2015 neurology follow-up clinic noted that the Veteran reported possible visual hallucinations, the neurologist was unable to determine whether they were caused by the Veteran's Parkinson's disease or another condition. Moreover, the record does not reflect persistent reports of hallucinations. Accordingly, an initial rating in excess of 70 percent for PTSD with depressive disorder from June 17, 2013, is not warranted.

In reaching these conclusions, the Board has considered the statements of record received from the Veteran. See June 2010 statement from Veteran; February 2009 Statement in Support of Case; February 2008 Statement in Support of Case. The Board finds the Veteran competent to testify to experiencing his depression and PTSD symptoms. Furthermore, the Board finds that his statements are credible. However, for the reasons discussed above, the Veteran's reported symptomatology does not warrant a disability rating higher than what is granted herein.

The Board has also considered an extraschedular evaluation under 38 C.F.R. 
§ 3.321 (b)(1). The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). In this case, the Veteran has not asserted, and the evidence does not show, that his service-connected PTSD with a depressive disorder is not adequately contemplated by the schedular rating criteria. Therefore, discussion of whether an extraschedular rating must be considered is not necessary.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

The Board also notes that it has considered the applicability of the benefit-of-the-doubt doctrine.   However, because the preponderance of the evidence is against the Veteran's claim for increase for the period prior to June 17, 2013, and above what is granted herein for the period from June 17, 2013, that doctrine is not helpful to the Veteran. See 38 U.S.C.A.§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

ORDER

An initial rating in excess of 30 percent for PTSD with a depressive disorder prior to June 17, 2013, is denied.

An initial rating of 70 percent for PTSD with a depressive disorder from June 17, 2013, is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


